Exhibit 10.1

RETIREMENT TRANSITION AGREEMENT

November 11, 2019

This Retirement Transition Agreement (“Agreement”) is made and entered into by
and between Emily K. Boss (“Colleague”) and Energizer Brands, LLC (“Energizer”).
For purposes of this Agreement, the term “Energizer” shall include not only
Energizer Brands, LLC, but also Energizer Holdings, Inc., and all current and
former parent, subsidiary and affiliated companies, predecessors, successors,
and assigns of the aforementioned entities, and all past, present, and future
officers, board of directors, attorneys, agents, representatives, stockholders,
and employees of any of the foregoing. In consideration of the following
promises, the parties agree to the following:

WHEREAS, Colleague and Energizer desire to enter into an agreement that will
provide for the end of Colleague’s employment as a result of Retirement, the
orderly transition of Colleague’s knowledge, duties and responsibilities, and
the release of any and all claims Colleague may have now or in the past has had
against Energizer, including but not limited to those related to (1) Colleague’s
employment, (2) the end of Colleague’s employment as a result of Retirement, and
(3) any and all other claims;

NOW THEREFORE, for and in consideration of the mutual releases, covenants, and
undertakings hereinafter set forth, and for other good and valuable
consideration, which each party hereby acknowledges, intending to be legally
bound, it is agreed as follows:

1.    Effectiveness and Separation of Employment. This Agreement shall be
effective on the eighth (8th) day following Colleague’s execution of the
Agreement (“Effective Date”). Colleague will remain employed by Energizer until
July 1, 2020 (the “Retirement Date”), unless Colleague’s employment with
Energizer is terminated prior to such date pursuant to Section 4(a) below, in
which case such termination date will be deemed the Retirement Date. Effective
on the Retirement Date, Colleague will be permanently and irrevocably separated
from employment. The period between the Effective Date and the Retirement Date
will be referred to as the “Transition Period.” Colleague will work with the
Company for an orderly and timely transition of all officer designations. As a
result of the appointment of a new Chief Legal Officer, she will relinquish the
title of General Counsel and assume the title of Executive Counsel upon the
Effective Date.

2.    Transition Obligations. During the Transition Period, Colleague agrees to
provide any and all transition services reasonably requested by Energizer,
including but not limited to:

 

  a.

Work closely with the executive team members to ensure an orderly transition of
all outstanding legal matters and other projects and perform such other services
as are reasonably requested by Energizer.

 

  b.

Successfully conduct a comprehensive transition for current direct reports and
their teams which will enable a smooth transition and results with minimal
disruption to the Energizer business. This includes legal, compliance,
regulatory and real estate activities and teams.



--------------------------------------------------------------------------------

  c.

Maintain positive working relationships and conduct communications in accordance
with the provisions of this Agreement.

 

  d.

Conduct all activities in a professional manner and in the best interest of the
Company in support of the executive team.

3.    Payments and Other Benefits. Provided that Colleague has: (i) complied in
all respects with the requirements of this Agreement, specifically including
Section 2, above, (ii) executed and not revoked this Agreement; and
(iii) executed and not revoked, within the timeframe specified therein following
the Retirement Date, the Agreement Affirmation attached to this Agreement
(“Appendix A”), Energizer will provide Colleague with the payments and benefits
described below, in consideration and in exchange for Colleague’s promises and
obligations herein. Colleague acknowledges that the payments and other benefits
set forth below are more than she would otherwise be eligible to receive.

 

  a.

During the Transition Period, Energizer will continue to pay Colleague’s current
base salary of $456,871 and offer the same benefits as are available to other
similarly situated executives during the Transition Period, subject to the terms
and conditions of each applicable benefit plan;

 

  b.

Energizer will reimburse Colleague for any unreimbursed expenses properly
incurred in accordance with, and subject to, the Company’s regular policies in
effect from time to time regarding reimbursement of expenses during the
Transition Period;

 

  c.

Colleague’s earned paid-time off will be paid in a lump sum upon the Retirement
Date or in accordance with Energizer’s payroll practices for separated
colleagues;

 

  d.

Colleague’s other earned benefits and compensation will be paid and/or
transferred to Colleague as per the applicable plan agreement(s) and/or the
applicable Colleague election(s).

 

  e.

Colleague acknowledges and agrees that until the Retirement Date she shall be
entitled to any matching contributions that Energizer is permitted to make
pursuant to the terms of the plan documents and summary plan description, as
amended in 2017 of the Energizer Executive SIP .

 

  f.

Transition Bonus Payment: Colleague’s bonus, if any, under the Executive Officer
Bonus Plan (the “Bonus Plan”) for the fiscal year ending September 30, 2019
shall be earned and payable pursuant to the terms of the Bonus Plan. Colleague
will not be entitled to any bonus under the Bonus Plan for periods ending on or
after the Effective Date. If, and to the extent that the performance goals are
achieved under the terms of the Bonus Plan for the 2020 fiscal year, Energizer
will pay Colleague a transition bonus (the “Transition Bonus”) on the same date
the 2020 bonus would have been paid had Colleague’s employment continued until
the date of payment under the Bonus Plan for the entire fiscal year 2020. Any
Transition Bonus

 

2



--------------------------------------------------------------------------------

  shall equal a pro rata portion of the amount Colleague would have earned under
the Bonus Plan for the 2020 fiscal year based on the number of full months of
employment from October 1, 2019 to the Retirement Date. The anticipated payment
date for the Transition Bonus is November 30, 2020, but in no event shall the
payment date be later than December 31, 2020, if and to the extent that the
Colleague is eligible for a payment hereunder.

 

  g.

Performance-Based Restricted Stock Equivalents: A pro rata portion of
Colleague’s 2017 and 2018 Performance Restricted Stock Equivalent Award
Agreements (collectively, the “Performance Pro-Rata Portion”) shall vest if, and
to the extent that, the performance goals are achieved at the end of the
relevant performance period. The Performance Pro-Rata Portion of each award
shall be calculated by multiplying the total number of performance restricted
stock equivalents granted under the applicable award agreement by a fraction,
the numerator of which is the total number of completed months Colleague is
employed during the performance period and the denominator of which is 36. The
Performance Pro-Rata Portion shall be paid pursuant to the terms and conditions
of the applicable award agreement.

 

  h.

Time-Based Restricted Stock Equivalents: Colleague’s 2017 and 2018 Time-Based
Restricted Stock Equivalent Award Agreements shall continue to vest and become
payable pursuant to the terms of the applicable award agreement as though
Colleague remained employed by Energizer until the applicable vesting date.

 

  i.

Spin Restricted Stock Equivalent (“Spin Award”) for 2020 Portion: The portion of
the Spin Award due to vest on or about July 8, 2020 shall vest and become
payable pursuant to the terms of the applicable award agreement as though
Colleague remained employed by Energizer until July 8, 2020.

 

  j.

Effect on Any Remaining Awards. Any other awards previously granted to Colleague
and not mentioned above will be forfeited as of the Retirement Date.

4.    Termination of Employment; Change of Control; Executive Severance
Agreement and Performance and Time-Based Award Agreements.

 

  a.

Notwithstanding the above, if prior to July 1, 2020, Colleague’s employment with
Energizer is terminated: (i) voluntarily by Colleague, or (ii) by Energizer for
Cause (as defined below), as determined by Energizer in its sole discretion
based upon reasonable facts and circumstances, Colleague shall not be entitled
to any payments or benefits pursuant to Section 3 following the date of such
termination of employment.

 

3



--------------------------------------------------------------------------------

If, however, Energizer terminates Colleague’s employment prior to July 1, 2020
for a reason other than Cause, Colleague will still receive (i) the base salary
in a lump sum that would be payable under Section 3(a) had the Retirement Date
been July 1, 2020 payable on the next regularly scheduled payroll date following
Colleague’s termination; (ii) vesting continuation rights under Section 3(g)
(Performance-Based Restricted Stock Equivalents), Section 3(h) (Time Based
Restricted Stock Equivalents) and Section 3(i) (Spin Restricted Stock Equivalent
for 2020 Portion), and (iii) the Transition Bonus under Section 3(f) had the
Retirement Date been July 1, 2020 (but no other payments or benefits pursuant to
Section 3 following the date of such termination of employment), provided that
Colleague executes and does not revoke Appendix A within the timeframe specified
following the new retirement date

For purposes of this Agreement, “Cause” means Colleague willfully engaging in
gross misconduct that materially injures Energizer (as determined in good faith
by Energizer), Colleague’s final, unappealable conviction of a felony, or
Colleague’s breach of this Agreement, provided, however, that Cause shall not
include a termination attributable to (i) poor work performance, bad judgment or
negligence on the part of Colleague, (ii) an act or omission believed by
Colleague in good faith to have been in or not opposed to the best interests of
Energizer and reasonably believed by Colleague to be lawful, or (iii) the good
faith conduct of Colleague in connection with a change of control (including
opposition to or support of such change of control).

In the event of a Cause termination of employment prior to July 1, 2020 pursuant
to this subsection, all references to “Retirement Date” will mean the earlier
date on which Colleague’s employment actually ends.

 

  b.

Colleague acknowledges that, on the Effective Date: (i) no Change of Control has
occurred; (ii) her termination is not in connection with any Change of Control,
either actual or deemed, and (iii) she is therefore not entitled to any benefits
pursuant to the Change of Control Employment Agreement entered into between
Colleague and Energizer on July 1, 2015. The Change of Control Employment
Agreement is hereby terminated as of the Effective Date.

 

  c.

Colleague agrees that the benefits that she will receive pursuant to Section 3,
above, are in lieu of any benefits to which she may have been entitled pursuant
to any severance plan or agreement, specifically including the Energizer
Holdings, Inc. Executive Severance Plan, (collectively, “Severance Plans”) and
that, on the Effective Date, she hereby knowingly and voluntarily agrees to
waive any and all benefits to which she may be entitled pursuant to Energizer
Severance Plans.

 

4



--------------------------------------------------------------------------------

5.    Representations of Colleague. As a material inducement to Energizer to
enter into this Agreement, Colleague hereby represents and confirms that:

 

  a.

she has not filed or otherwise pursued any charges, complaints, lawsuits or
claims of any nature against Energizer or any of its subsidiaries, affiliates or
divisions, arising out of or relating to events occurring prior to and through
the date of this Agreement, with any governmental agency or court with respect
to any matter covered by this Agreement, and Colleague has no knowledge of any
fact or circumstance that she would reasonably expect to result in any such
claim against Energizer in respect of any of the foregoing. Except as provided
in Sections 10 and 16 of this Agreement, and subject to the provisions thereof,
Colleague agrees herein not to bring suit against Energizer for events occurring
prior to the date of this Agreement and not to seek damages from Energizer by
filing a claim or charge with any governmental agency or court.

 

  b.

through the Effective Date she has not: (i) engaged in any conduct that
constitutes willful gross neglect or willful gross misconduct with respect to
her employment duties with Energizer which has resulted or will result in
material economic harm to Energizer; (ii) knowingly violated the Code of Conduct
or; (iii) facilitated or engaged in, and has no knowledge of, any financial or
accounting improprieties or irregularities of either of Energizer; or
(iv) knowingly made any incorrect or false statements in any of her
certifications relating to filings of Energizer required under applicable
securities laws or management representation letters, and has no knowledge of
any incorrect or false statements in any of Energizer’ filings required under
applicable securities laws.

6.    Tax Matters

 

  a.

Withholding. All payments and benefits provided hereunder shall be subject to
tax withholdings required by applicable law and other standard payroll
deductions.

 

  b.

Section 409A. All amounts payable under this Agreement are intended to either
not constitute “deferred compensation” or comply with the “short term deferral”
exception each as defined under Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and other guidance promulgated thereunder
(“Section 409A”) and shall be interpreted in a manner consistent with those
exceptions. Notwithstanding the foregoing, to the extent that any amounts
payable in accordance with this Agreement are subject to Section 409A, this
Agreement shall be interpreted and administered in such a way as to comply with
the applicable provisions of Section 409A to the maximum extent possible.
“Termination of employment,” “resignation” or words of similar import, as used
in this Agreement shall mean, with respect to any payments of deferred
compensation subject to Section 409A of the Code, Colleague’s “separation

 

5



--------------------------------------------------------------------------------

  from service” as defined in Section 409A. Colleague shall not have the ability
to control, directly or indirectly, the timing of any payments of deferred
compensation subject to Section 409A. Any payments that are deferred
compensation subject to Section 409A, and that could occur in one of two years
depending on the timing of an action by Colleague, such as the delivery of a
release, will always occur in the later year. In addition and solely to the
extent required by Section 409A, no payments that are deferred compensation
subject to Section 409A will be made to Colleague prior to the earlier of
(a) the expiration of the six (6)-month period measured from the date of
Colleague’s “separation from service” (as such term is defined in Treasury
Regulations issued under Section 409A) or (b) the date of Colleague’s death, if
Colleague is deemed at the time of her separation from service to be a
“specified employee” within the meaning of that term under Section 409A(a)(2) of
the Code and to the extent such delayed commencement is otherwise required in
order to avoid a prohibited distribution under Section 409A(a)(2) of the Code.
All payments and benefits which had been delayed pursuant to the immediately
preceding sentence shall be paid (without interest) to Colleague in a lump sum
upon expiration of such six-month period (or if earlier upon Colleague’s death).

 

  c.

Colleague agrees that she shall be liable for the payment of all federal, state
and local taxes which may be owed by Colleague as the result of the
consideration described above. Colleague understands that Energizer makes no
representations regarding tax treatment of the payments, and Colleague agrees
fully to defend, indemnify and hold Energizer, and each of its parents,
subsidiaries, divisions, affiliates and operating companies, and the respective
officers, directors, employees, agents and affiliates of each of them, harmless
from any liability for payment of the taxes, penalties, withholding obligations
and interest that she owes on the consideration she receives and that a
government agency requests that Energizer pay (other than any payroll tax
amounts for which only the employer would be liable), and to cooperate with
Energizer with respect to any tax issues related to the compensation payable
under this Agreement. Energizer makes no representations that the payments and
benefits provided under this Agreement comply with Section 409A and in no event
shall Energizer be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by Colleague on account of
non-compliance with Section 409A.

7.    General Release of Claims by Colleague. Colleague, for and on behalf of
Colleague and Colleague’s heirs, beneficiaries, executors, administrators,
successors, assigns, and anyone claiming through or under any of the foregoing,
hereby agrees to, and does, remise, release and forever discharge Energizer from
any and all matters, claims, demands, damages, causes of action, debts,
liabilities, controversies, judgments and suits of every kind and nature
whatsoever, foreseen or unforeseen, known or unknown, which have arisen or could
arise between Colleague and Energizer from matters which occurred prior to the
date of execution of this Agreement, which matters include but are not limited
to Colleague’s termination of employment with Energizer, and

 

6



--------------------------------------------------------------------------------

matters arising from the offer and acceptance of this Agreement. Colleague
understands that the provisions of this paragraph mean that, except as may
otherwise be provided by law, Colleague cannot bring a lawsuit against
Energizer.

8.    General Release of Claims by Energizer. Energizer hereby agrees to, and
does, remise, release and forever discharge Colleague from any and all known
matters, claims, demands, damages, causes of action, debts, liabilities,
controversies, judgments and suits of every kind and nature whatsoever, which
have arisen or could arise between Colleague and Energizer from matters which
occurred prior to the date of this Agreement by Energizer. Energizer understands
that the provisions of this paragraph means that, except as may otherwise be
provided by law, Energizer cannot bring a lawsuit against Colleague.

9.    Agreement Not to File Suit. Colleague, for and on behalf of Colleague and
Colleague’s beneficiaries, executors, administrators, successors, assigns, and
anyone claiming through or under any of the foregoing, agrees that, except as
specifically set forth herein, she will not file or otherwise submit any charge,
claim, complaint, arbitration request, or action to any agency, court,
organization, or judicial forum, including but not limited to all federal,
state, and local forums, against Energizer. Nor will Colleague permit any
person, group of persons, or organization to take such action on Colleague’s
behalf against Energizer arising out of any actions or non-actions on the part
of Energizer arising before execution of this Agreement. Colleague further
agrees that in the event that any person or entity should bring such a charge,
claim, complaint, or action on his/her behalf, she hereby waives and forfeits
any right to recovery under said claim and will exercise every good faith effort
to have such claim dismissed. The provisions of this paragraph or any other
paragraph in this Agreement shall not be construed to prevent Colleague from
filing a charge, or whistleblower or other complaint, with the Equal Employment
Opportunity Commission (“EEOC”), the Securities and Exchange Commission (“SEC”)
or other government agency to the extent she is permitted to do so by law, and
this Agreement is not intended to interfere with Colleague’s right to
participate and cooperate with an investigation conducted by the EEOC the SEC or
any similar agency. Colleague, however, expressly waives and disclaims any right
to compensation, reinstatement, equitable or legal remedies or other benefits
that may inure to him/her as a result of any such charge and hereby expressly
agrees to provide any such benefit or pay any such compensation directly to
Energizer. Colleague understands that the provisions of this paragraph mean
that, except as may otherwise be provided by law, Colleague cannot bring a
lawsuit against Energizer.

10.    Claims Covered. The charges, claims, complaints, matters, demands,
damages, and causes of action referenced in the General Release of Claims and
Agreement Not to File Suit paragraphs above include, but are not limited to,
(i) any claims for compensation or other payments; (ii) any breach of an actual
or implied contract of employment between Colleague and Energizer, (iii) any
claim of unjust, wrongful, or tortious transfer, demotion, or discharge
(including any claim of fraud, negligence, retaliation for whistleblowing, or
intentional infliction of emotional distress), (iv) any claim of defamation or
other common-law action, or (v) any claims of violations arising under the Civil
Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq.; the Civil Rights Act
of 1866, 42 U.S.C. § 1981; the National Labor Relations Act; the Age
Discrimination in Employment Act (“ADEA”), as amended, 29 U.S.C. § 621 et seq.,
(including but not limited to the Older Worker’s Benefit Protection Act), the
Americans with Disabilities Act of 1990 and the ADA Amendments Act of 2008, as
amended, 42 U.S.C. § 12101

 

7



--------------------------------------------------------------------------------

et seq.; the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et
seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; the
Family and Medical Leave Act, 29 U.S.C. § 2601; the Employee Retirement Income
Security Act, 29 U.S.C. § 1001, et seq.; the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. §§ 2101, et seq.; claims of retaliation for exercise
of rights under the Occupational Safety and Health Act; The Dodd-Frank Wall
Street Reform and Consumer Protection Act; The Sarbanes-Oxley Act, retaliation
for exercise under any state worker’s compensation laws; and any other foreign,
federal, state, or local statutes, orders, laws, ordinances, regulations or the
like, including, without limitation, common laws or other laws, whether or not
related to employment, or any claims for pay, commissions, vacation, insurance,
or benefits, or any other benefits of employment with Energizer arising from
events occurring prior to the date of this Agreement, other than those payments
or other benefits specifically provided herein.

11.    Release Limitations. Colleague and Energizer expressly agree that this
Agreement is not intended to conflict with or violate any law restricting the
waiver of Colleague’s rights. Without limiting the scope of the General Release
of Claims, Agreement Not to File Suit, and Claims Covered paragraphs, this
Agreement will not affect rights Colleague may have, if any, to unemployment
insurance benefits or benefits under retirement plans or group health plans
maintained by Energizer.

12.    Representations and Warranties Regarding the FLSA. Colleague represents
and warrants that she has received any and all wages and commissions for work
performed and all overtime compensation to which she may have been entitled, and
that she is not currently aware of any facts or circumstances constituting a
violation by Energizer of the Fair Labor Standards Act (“FLSA”) or comparable
state or local law.

13.    No Additional On-the-Job Injury. Colleague represents and agrees that to
the best of Colleague’s knowledge and belief, she has not suffered any
on-the-job injury for which she has not already filed a claim.

14.    No Involvement in Actions. To the maximum extent allowed by applicable
law and subject to Colleague’s rights in the Protected Rights paragraph,
Colleague shall not hereafter directly or indirectly, or by the use or
participation of another, counsel, assist, aid or abet any person (be it layman
or lawyer) in the prosecution of a claim or suit against Energizer. Colleague
shall not hereafter receive or accept any compensation, directly or indirectly,
from any person, firm, or corporation for the prosecution of any such claim
whether by suit or settlement. Colleague shall not voluntarily (absent subpoena
or court order, or other legal process, or pursuant to Paragraph 10 above)
testify, whether by deposition, affidavit, or in person, in any legal proceeding
in which Energizer is a party or prospective party.

15.    Protected Rights. Nothing in this Agreement (including the General
Release of Claims, Agreement Not to File Suit, Claims Covered, No Involvement in
Actions, Confidentiality of Agreement, Obligation Regarding Confidential
Information, and Nondisparagement paragraphs), is intended to conflict with or
limit Colleague’s right from filing a charge or claim with or participating or
testifying fully in any investigation or proceeding conducted by any federal,
state, local or administrative agency charged with enforcement of any law.

 

8



--------------------------------------------------------------------------------

16.    No Waiver of Future Claims. Notwithstanding anything else in this
Agreement, the parties agree that this Agreement does not constitute a waiver of
any rights or claims that may truly occur and arise after the date on which the
Colleague executes this Agreement.

17.     No Admission of Wrongdoing. The parties to this Agreement agree that
nothing in this Agreement is an admission by any party hereto of any wrongdoing,
either in violation of an applicable law or otherwise, and that nothing in this
Agreement is to be construed as such by any person.

18.    Return of Property. Colleague agrees to return any and all Energizer
property in his/her possession, custody, or control, including, but not limited
to, any credit cards, access cards, badges, devices, computer and/or other
equipment, and any confidential, proprietary, or other business information
belonging to Energizer at the Retirement Date or upon request by Energizer

19.    Reinstatement or Re-employment. Colleague agrees that she will neither
apply for nor accept employment or re-employment with Energizer, in any capacity
whatsoever, including but not limited to placement as a contingent worker (such
as a contract hire, consultant, industry or technical assistant, or independent
contractor) and that Energizer has no obligation whatsoever, contractual or
otherwise, to re-hire, re-employ, re-call or contract with Colleague in any
capacity in the future.

20.    Cooperation. Colleague agrees to fully cooperate with, and make herself
reasonably available to, Energizer and its legal counsel, as Energizer may
request, to assist it in any matter, including without limitation: (a) giving
truthful testimony as to any non-privileged matter in any litigation, potential
litigation, or similar inquiry or investigation that is related in any way to
any matter about which Colleague may have knowledge, information, or expertise;
and (b) providing accurate information related to any other general or specific
business matter about which Colleague possesses knowledge, information, or
expertise. Upon presentation of reasonable documentation from Colleague,
Energizer agrees to reimburse Colleague for his/her reasonable out-of-pocket
expenses and any loss of wages or salary in connection with compliance with this
paragraph, subject to the requirements of applicable law. If Colleague is not
employed at the time she provides cooperation under this paragraph, Energizer
will pay for Colleague’s time at an hourly rate based on his/her final base
salary for Energizer as of her Retirement Date.

21.    Confidential Information.

 

  a.

During the course of Colleague’s employment with Energizer, Colleague has
possessed, become aware of, learned of, and/or had access to information that is
proprietary and owned by Energizer and not readily available to outside parties
through lawful means (hereinafter “Confidential Information”). Examples of
Confidential Information include, but are not limited to, confidential
intellectual property, trade secrets, operational practices, plans, methods,
products, processes, formulas, devices, customer identities, customer lists,
vendor identities, vendor lists, supplier identities, supplier lists,
components, compositions, recipes, drawings, designs, formulations, memoranda,
computer hardware, software, computer disks or CD’s, drawings, financial data,
blueprints, or

 

9



--------------------------------------------------------------------------------

  any reproductions of these, business plans, projections, prospects,
opportunities or strategies, acquisitions, divestitures or mergers, financial
data (including but not limited to the revenues, costs, or profits, associated
with any products or services) and the like. This Confidential Information is
important and valuable to Energizer’s business of developing, manufacturing and
selling electrochemical cells, batteries, battery-related products,
portable-power and lighting products, automotive air freshener products,
automotive appearance products, as well as other products Energizer may pursue
in the future (hereinafter “the Company’s Business”).

 

  b.

Colleague will not directly or indirectly: use, disclose, reproduce, distribute,
or otherwise disseminate Confidential Information, or take any action causing,
or fail to take any action necessary, in order to prevent any such information
to lose its character or cease to qualify as Confidential Information.

 

  c.

Colleague agrees to return within forty-eight (48) hours of Separation Date all
materials within Colleague’s possession, whether confidential or proprietary or
that in anyway relates to the business of Energizer.

 

  d.

In addition to this paragraph, Colleague agrees to abide by her Intellectual
Property and Confidentiality Agreement, except as expressly superseded by this
Agreement.

 

  e.

The obligation to protect Energizer’s confidential information survives the
termination of the employment relationship.

22.    Non-Solicitation.

 

  a.

Colleague agrees that for a period of two (2) years from the Retirement Date,
Colleague will not on Colleague’s own behalf or on behalf of a Competing
Business, directly or indirectly:

 

  i

Solicit, divert, or appropriate, or attempt to solicit, divert, or appropriate
or accept any business from any Energizer’s vendors, suppliers or customers with
whom Colleague had material contact and/or about whom Colleague was provided
Confidential Information during the last 2 years of Colleague’s employment with
Energizer to curtail, cancel, or discontinue their business relationship with
Energizer.

 

  ii

Solicit, recruit, or encourage (i) current Colleagues of Energizer; or
(ii) Colleagues whose employment with Energizer was terminated for any reason
within one (1) year of the date of said solicitation, recruitment, or
encouragement to provide to a Competing Business the same or substantially
similar services they provided to Energizer.

 

10



--------------------------------------------------------------------------------

  iii

Colleague understands that this Agreement does not prevent him or her from
buying or selling stock in any company that is publicly listed and traded in the
over-the-counter market.

 

  b.

For purposes of this Agreement, “Competing Business” means employment by,
ownership, management or control of, or otherwise being affiliated as a
consultant, trustee, manager, partner, principal, officer, director, or
independent contractor in any other business entity, or engaging in any business
which in any manner competes with the Company’s Business as conducted during
Colleague’s employment.

23.    Confidentiality of Agreement. Colleague represents that she has not
disclosed and agrees that she will not disclose the terms of this Agreement to
anyone except Colleague’s attorneys, Colleague’s financial and tax advisors,
Colleague’s spouse, or the IRS or other taxing authorities, or as required by
law, or in response to an inquiry from any judicial, governmental, or regulatory
agency or organization. If Colleague discloses the terms of this Agreement to
his/her spouse, his/her attorneys, or his/her financial advisors, she will
advise them that they must not disclose the terms of this Agreement to anyone
else and will be responsible for any such disclosure. Notwithstanding, Energizer
agrees that it will be filing this Agreement with the Securities & Exchange
Commission and at such time where the Agreement will be deemed non-confidential.

24.    Non-disparagement.

(i) Colleague agrees not to criticize, denigrate or otherwise disparage or cause
disparagement, or make any disparaging remarks (“Disparage”), to the media, the
general public, customers, investors, or to any other person or entity about
Energizer. In particular, but without limitation, Colleague will not Disparage
Energizer, to any of Energizer’s current, former, or prospective customers or
clients or any of Energizer’s current or former employees. Colleague further
represents and agrees that she has not and will not engage in any conduct or
take any action whatsoever to cause or influence or which reasonably could be
anticipated to cause or influence any person or entity, including but not
limited to, any past, present or prospective employee of, or applicant for
employment with Energizer, to initiate litigation, assert any other kind of
claim or take any other kind of adverse action against Energizer. Colleague
acknowledges that this provision constitutes a material term in this Agreement,
without which Energizer would not enter into this Agreement. As a result, any
breach of this provision as determined by a court of competent jurisdiction will
be considered a material breach and will, among all other available remedies,
excuse Energizer from any further obligations to Colleague under this Agreement.
This shall not be construed as a limitation of remedies, and Energizer retains
all rights to pursue any and all claims or actions against Colleague as a result
of any disparaging remarks made in violation of this paragraph or otherwise.

(ii)     Energizer agrees to use reasonable efforts to ensure that the Company
will not criticize, denigrate or otherwise disparage or cause disparagement, or
make any disparaging remarks, to the media, the general public, investors,
executive search firms or to any other person or entity about Colleague.

 

11



--------------------------------------------------------------------------------

25.    No Rights Are Waived. Colleague agrees that Energizer’s failure to
enforce at any time any portion of this Agreement, or to require at any time
performance by Colleague, will in no way be construed to (a) be a waiver of any
rights under this Agreement, (b) affect the validity of this Agreement, or any
part of this Agreement, or (c) diminish the right of Energizer thereafter to
enforce all parts of this Agreement in accordance with its terms.

26.    Promises Given Are Reasonable. Colleague acknowledges and agrees that the
promises and restrictions in this Agreement are reasonable and necessary for the
protection of Energizer and its business. Colleague further acknowledges and
agrees that Energizer is entitled to seek an injunction or other forms of
equitable relief, without bond, to prevent or terminate any violation of
Colleague’s promises or restrictions. Any such relief will be in addition to,
and not in lieu of, any other remedy available to Energizer, whether at law or
in equity.

27.    Liquidated Damages. Colleague understands and agrees that the damage to
Energizer due to any breach of this Agreement will be extremely difficult to
determine. Therefore, Colleague agrees that if a court of competent jurisdiction
finds that she violated any provision of this Agreement, she will pay Energizer
such damages as found by a judge or jury without prejudice to any additional
relief that may be available to Energizer. Colleague’s breach of this Agreement
will excuse Energizer from any further obligations under this Agreement.
Colleague agrees a breach by Colleague of the Restrictive Covenants in this
Agreement will cause irreparable damage to Energizer and, for that reason,
Colleague further agrees Energizer shall be entitled as a matter of right to
injunctive relief restraining any further violation by Colleague. The right to
injunctive relief shall be cumulative and in addition to any and all other
remedies the Company may have, including, specifically, recovery of actual
damages, as provided for above. In addition, if a Court of competent
jurisdiction finds either party has broken their respective promises contained
in this Agreement by filing a lawsuit or initiating or maintaining any other
type of claim prohibited by this Agreement, the losing party agrees to pay for
all costs incurred by the prevailing party, including reasonable attorneys’
fees, in defending against his/her claims.

28.    Missouri Law Governs. Because of Energizer’s and Colleague’s substantial
contacts with the State of Missouri, the fact that Energizer’s headquarters is
located in Missouri, the parties’ interests in ensuring that disputes regarding
the interpretation, validity, and enforceability of this Agreement are resolved
on a uniform basis, and Energizer’s execution of and making of this Agreement in
Missouri, the parties agree that the Agreement shall be interpreted and governed
by the laws of the State of Missouri, without regard for any conflict of law
principles. Any action concerning this Agreement must be decided in a court of
competent jurisdiction in St. Louis County, Missouri, with respect to a state
court, or the United States District Court for the Eastern District of Missouri,
with respect to a federal court.

COLLEAGUE CONSENTS TO THE EXERCISE OF JURISDICTION OF THE COURT IN THE EXCLUSIVE
FORUM STATED IN THIS AGREEMENT AND WAIVES ANY RIGHT COLLEAGUE MAY HAVE TO
CHALLENGE OR CONTEST THE REMOVAL OF ANY ACTION BY ENERGIZER TO FEDERAL COURT OF
ANY ACTION COLLEAGUE MAY BRING AGAINST IT IN STATE COURT.

 

12



--------------------------------------------------------------------------------

29.    Rule of Construction. The rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in interpreting this Agreement. The parties intend for this Agreement to satisfy
the provisions of the Age Discrimination in Employment Act of 1967, as amended,
and this Agreement shall always be construed or limited in conformity with such
provisions.

30.    Modification or Severability of Agreement if Necessary. Colleague agrees
that if any part of his/her promises or the duration of such promises in this
agreement are determined to be too restrictive by a court of competent
jurisdiction, the court may modify the promises and/or duration to make the same
reasonable under the circumstances, and Colleague acknowledges that both
Colleague and Energizer will be bound by such modification. In case any of the
provisions in this agreement is held to be invalid, illegal or unenforceable—and
cannot be modified—then such invalidity, illegality, or unenforceability shall
not affect the other provisions of this Agreement, and this Agreement shall be
construed as if such provision had never been contained in the Agreement.
However, if the release of all claims contained in this Agreement in any respect
is determined to be invalid or unenforceable, then, at Energizer’s option,
Colleague shall be required (and promises and agrees) to repay to Energizer on
demand, all amounts paid by Energizer pursuant to the Payments and Other
Benefits paragraph above, and the parties shall revert to the position held by
each prior to the signing of this Agreement.

31.    Mutual Agreement for Modification. Unless modified by a court of
competent jurisdiction which determines the agreement to be too restrictive, no
term, condition, promise, representation or acknowledgement contained in this
Agreement may be amended or modified unless in writing and signed by both
Colleague and Energizer.

32.    Assignment; Successors. This Agreement will be binding on Colleague and
his/her heirs, executors, administrators and other legal representatives and
will be binding on Energizer and its successors and assigns. This agreement, and
all of the rights granted in this agreement, will be freely assignable by
Energizer. Except as otherwise specifically provided herein, neither this
Agreement, nor any rights granted in this Agreement, will be assigned by
Colleague and any attempt to assign this Agreement by Colleague will be null and
void. This agreement will inure to the benefit of Energizer, its subsidiaries
and affiliates, and the successors and assigns of each of them.

33.    Entire Agreement. This Agreement and Appendix A constitutes the entire
agreement between the parties regarding Colleague’s separation of employment
from Energizer.

34.    Post-Employment Obligations in Other Agreements. Colleague and Energizer
acknowledge that any post-employment obligations toward Energizer contained in
any agreements signed by Colleague before or during his/her employment with
Energizer remain in full force and effect, and that any post-employment
obligations created by this Agreement are in addition to any of Colleague’s
post-employment obligations contained in any other agreements.

35.    No Reliance. The parties have not relied on any representations,
promises, or agreements of any kind made to them in connection with this
Agreement, except for those set forth in the Agreement.

 

13



--------------------------------------------------------------------------------

36.    Knowing and Voluntary Agreement. Colleague hereby acknowledges that she
has read and fully understands the terms of this Agreement and the effect of
signing the same. Colleague further acknowledges that she is voluntarily
entering into this Agreement. Colleague waives rights or claims only in exchange
for consideration in addition to anything of value to which the Colleague
already is entitled.

37.    Capacity to Settle. Colleague represents that she has no legal
impediments (including bankruptcy proceedings) to fully and completely settle
all claims and to sign this Agreement.

38.    Costs and Fees. Each party shall bearher or its own costs and attorney’s
fees incurred in this Agreement.

39.    Notice to Energizer. Any notice by Colleague to Energizer pertaining to
this Agreement, or any provisions contained in this Agreement, shall be sent, by
either hand-delivery or certified mail return receipt requested, to:

Energizer Holdings, Inc.

Attn: Chief Human Capital Officer

533 Maryville University Drive

St. Louis, Missouri 63141

40.    Signatures and Execution. The parties agree that separate copies of this
document shall constitute original documents that may be signed separately but
which together will constitute one single agreement. The parties agree that this
Agreement will not be binding on any party, however, until signed by all parties
or their representatives.

41.    OWBPA. In compliance with the Older Workers Benefit Protection Act,
Colleague is hereby advised to consult with an attorney regarding terms,
meaning, and impact of this agreement. In addition, Colleague understands and
agrees that: (a) by signing this Agreement, and the subsequent Agreement
Affirmation attached as Appendix A, Colleague waives and releases any claims
Colleague might have against any of the Released Parties, including, but not
limited to, any claims under the Age Discrimination in Employment Act of 1967;
(b) Colleague is receiving consideration which is in addition to anything of
value to which Colleague otherwise would have been entitled, (c) Colleague was
advised in writing, by way of this agreement, to consult an attorney;
(d) Colleague has twenty-one (21) days from the date of receipt of this
Agreement to consider whether or not to execute this Agreement, which Colleague
waives by virtue of execution during the consideration period; and (e) after
Colleague signs this Agreement, Colleague has seven days from that date to
revoke the Agreement. To revoke the Agreement, Colleague must clearly
communicate the decision in writing to the contact listed in the Notice to
Energizer paragraph above by the seventh day following the effective date of
this Agreement. Colleague understands and agrees that should Colleague revoke
the release and waiver as to claims under the Age Discrimination in Employment
Act of 1967, as amended, the Company’s obligation under this Agreement will
become null and void.

IN WITNESS WHEREOF, the undersigned parties have executed this Retirement
Transition Agreement.

 

14



--------------------------------------------------------------------------------

COLLEAGUE       ENERGIZER BRANDS, LLC

/s/ Emily K. Boss

Emily K. Boss

     

/s/ Alan R. Hoskins

Alan R. Hoskins

 

Printed Name

     

 

Printed Name

 

Date

     

 

Date

 

15